DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1,8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaeser et al. (US Pub 2016/0189423 A1) in view of Guissin (US Pub 2016/0065864 A1).
Regarding claim 1; Kaeser teaches a non-transitory storage medium comprising instructions ([0003], a non-transitory computer readable medium storing computer-executable instructions) that when executed cause a graphics processor (an image processing unit 114, Fig.1)  comprising a plurality of graphics processing cores ([0027], the image processing unit 114 may include one or more processors 104 configured to manage and/or accelerate the rendering of images for subsequent display to a user) to: 
receive, in the graphics processor, a first workload from a virtual reality application when a rate of movement of a user's head exceeds a threshold level ([0002,0005,0010,0018,0025], Kaeser discloses a system and a method for dynamically adjusting rendering parameters based on user movements. In particular, the system dynamically adjusts the level-of detail (LOD) at which a 3D model is being rendered based on viewpoint movement data associated with the user viewing the 3D model such as 3D virtual reality environment via a head-mounted display. The LOD corresponds to an output resolution. Para.[0018], when the user’s head velocity exceeds a velocity threshold, image frames are rendered at a first LOD. When the user’s head movement is below the low velocity threshold, the image frames are rendered at a second LOD which is higher than the first LOD. It is understood that the virtual reality application would generate commands (e.g., a first LOD) to the image processing unit. Then, the image processing unit renders the image frames at the first LOD), and receive a second workload from the virtual reality application when the rate of movement does not exceed the threshold level ([0005,0010,0018], when the user’s head movement is below the low velocity threshold, the image ; 
render the first workload in the graphics processor ([0027,0035]), comprising to render, from the first workload, a first plurality of frames having a reduced pixel density in a rendering engine of the graphics processor ([0018], the frames are rendered at the second LOD (lower resolution) when the user’s head movement exceeds the low velocity threshold); 
thereafter send the first plurality of frames to a display panel ([0028], the rendered 3D model is sent to a display 116 for displaying); 
render the second workload in the graphics processor, comprising to render, from the second workload, a second plurality of frames in the rendering engine ([0005,0010,0018], the image processing unit receives the second LOD for rendering the frames); the rendering engine to render at least some of the second plurality of frames comprises separate surfaces (para. [0026], rendering 3D models includes multiple components, such as multiple surfaces, textures and/or meshes. For example, the same LOD adjustment may be applied to each component of the 3D model. Otherwise, different LOD adjustments may be applied to different components of the 3D model);and 
thereafter send the second plurality of frames to the display panel ([0028]).
Kaeser does not explicitly teach provide the first plurality of frames to a display engine of the graphics processor; provide the second plurality of frames to the display engine; combine the separate surfaces of the at least some of the second plurality of frames in the display engine.
Guissin teaches provide the plurality of frames to a display engine (an image composition unit 30, Fig.1A) of the graphics processor (a data processor 18, Fig.1A); combine the separate surfaces of the at least some of the second plurality of frames in the display engine (Figs.1A and 2, para. [0010,0022,0055], Guissin discloses a data processor 18 configured to process video data in real-time. In particular, a video image is segmented to generate a foreground component and a background 
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the image processing unit of Kaeser to include the image composition unit of Guissin. The motivation would have been in order to combine multiple components (after being rendered separately) to generate a single output image for displaying the image.
Regarding claim 8; Kaeser and Guissin teaches the non-transitory storage medium of claim 1 as described above. Kaeser further teaches instructions that when executed cause the graphics processor to render the second plurality of frames having a pixel density greater than the reduced pixel density (see the analysis of claim 1; the frames rendered at the first LOD has a lower resolution than the frames rendered at the second LOD).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaeser et al. (US Pub 2016/019423 A1) in view of Guissin (US Pub 2016/0065864 A1) as applied to claim 1 above; further in view of Patney et al. (US Pub 2017/0263046 A1).
Regarding claim 3; Kaeser and Guissin teach the non-transitory storage medium of claim 1 as described above. Kaeser further teaches that instructions that when executed cause the graphics processor to render the first workload at a lower resolution than the second workload (see the analysis of claim 1 above).
	Kaeser does not teach that the graphics processor to pixel shade the workload.
	Patney teaches the graphics processor to pixel shade the workload ([0090], Patney discloses a method of implementing coarse pixel shading (CPS) to render images at variable resolutions).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system and method of Kaeser of rendering the frames at different resolutions 
Regarding claim 4; Kaeser and Guissin teach the non-transitory storage medium of claim 1 as described above. Kaeser does not teach render a first region of a first frame of the first plurality of frames at a first resolution; and render a second region of the first frame at a second resolution lower than the first resolution, the first region comprising a foveated region. 
	Patney teaches render a first region of a first frame of the first plurality of frames at a first resolution; and render a second region of the first frame at a second resolution lower than the first resolution, the first region comprising a foveated region ([0021,0104], Patney discloses a foveated rendering method. In particular, an image for display is rendered with variable shading rates, where maximum shading rate corresponds with a location in the image that corresponds with a point of focus on the display. Pixels rendered at a higher shading rate (i.e., higher resolution) are perceived on the fovea of the viewer’s eye. Pixels rendered at a lower shading rate (i.e., lower resolution) are perceived on the periphery of the retina).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system and method of Kaeser to include the foveated rendering method of Patney such that shading rate at the fovea is higher than a shading rate in the periphery. The motivation would have been in order to save on compute bandwidth in real-time rendering system (Patney, [0003]).
Regarding claim 5; Kaeser, Guissin, and Patney teach the non-transitory storage medium of claim 1 as described above. Kaeser does not teach that instructions that when executed cause the graphics processor to send the first region and the second region to the display panel, wherein the display panel comprises a head-mounted display.
	Patney teaches instructions that when executed cause the graphics processor to send the first region and the second region to the display panel, wherein the display panel comprises a head-mounted display ([0027,0088,0106], a PPU 200 generates image data for displaying on a display device which may be a head mounted display (HMD)). The motivation is the same as the rejection of claim 4.
Claims 9-11,15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patney et al. (US Pub 2017/0263046 A1) in view of Kaeser et al. (US Pub 2016/0189423 A1) and Guissin (US Pub 2016/0065864 A1).
Regarding claim 9; Patney teaches a graphics processing unit (a parallel processing unit (PPU) 200, Figs.2,3A,3B,4. The PPU 200 is a graphic processing unit, [0027]), comprising: 
an interface (a system bus 202, Fi.g.2) to couple the graphics processing unit to a processor ([0028], the PPU 200 is connected to a host processor via the system bus 202), 
a plurality of texture units (a plurality of texture units 345, Fig.3A, [0041]), 
a shared memory (shared memory 470 included in a programmable streaming multiprocessor (SM) 340, Fig.4) coupled to the plurality of texture units (the SM 340 is coupled to the texture units 345, Fig.3A), 
a plurality of register files (register file 420, Fig.4. The register file may be divided between each of functional units of the SM 340, [0051]) coupled to the shared memory (Fig.4, the register file 420 is connected to the shared memory 470 via an Interconnect network 480), 
a plurality of load/store units (load/store units (LSUs) 454, Fig.4) coupled to the shared memory (Fig.4), and 
a plurality of graphics processing cores (a plurality of processing cores 450, Fig.4) coupled to the plurality of register files (Fig.4), and 
a non-transitory storage memory comprising instructions that when executed cause at least some of the plurality of graphics processing cores to perform a foveated rendering (abstract, [0021], claim 20, a non-transitory computer readable storage medium storing instructions for rendering images utilizing a foveated rendering algorithm).
Patney does not teach receive a first workload from a virtual reality application when a rate of movement of a user's head exceeds a threshold level, and receive a second workload from the virtual reality application when the rate of movement does not exceed the threshold level; render the first workload, comprising to render, from the first workload, a first plurality of frames having a reduced pixel density in a rendering engine; provide the first plurality of frames to a display engine; thereafter send the first plurality of frames to a display panel; render the second workload, comprising to render, from the second workload, a second plurality of frames in the rendering engine; the rendering engine to render at least some of the second plurality of frames comprises separate surfaces; provide the second plurality of frames to the display engine; combine the separate surfaces of the at least some of the second plurality of frames in the display engine; and thereafter send the second plurality of frames to the display panel.
Kaeser teaches receive a first workload from a virtual reality application when a rate of movement of a user's head exceeds a threshold level ([0002,0005,0010,0018,0025], Kaeser discloses a system and a method for dynamically adjusting rendering parameters based on user movements. In particular, the system dynamically adjusts the level-of detail (LOD) at which a 3D model is being rendered based on viewpoint movement data associated with the user viewing the 3D model such as 3D virtual reality environment via a head-mounted display. The LOD corresponds to an output resolution. Para.[0018], when the user’s head velocity exceeds a velocity threshold, image frames are rendered at a first LOD. When the user’s head movement is below the low velocity threshold, the image frames are rendered at a second LOD which is higher than the first LOD. It is understood that the virtual reality , and receive a second workload from the virtual reality application when the rate of movement does not exceed the threshold level ([0005,0010,0018], when the user’s head movement is below the low velocity threshold, the image frames are rendered at the second LOD. In other words, the processor would receive the second LOD from the virtual reality application); render the first workload, comprising to render, from the first workload, a first plurality of frames having a reduced pixel density in a rendering engine ([0018], the frames are rendered at the second LOD (lower resolution) when the user’s head movement exceeds the low velocity threshold); thereafter send the first plurality of frames to a display panel ([0028], the rendered 3D model is sent to a display 116 for displaying); render the second workload, comprising to render, from the second workload, a second plurality of frames in the rendering engine ([0005,0010,0018], the image processing unit receives the second LOD for rendering the frames); the rendering engine to render at least some of the second plurality of frames comprises separate surfaces (para. [0026], rendering 3D models includes multiple components, such as multiple surfaces, textures and/or meshes. For example, the same LOD adjustment may be applied to each component of the 3D model. Otherwise, different LOD adjustments may be applied to different components of the 3D model); and thereafter send the second plurality of frames to the display panel ([0028]).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of rendering images of Patney to include the method of Kaeser of dynamically adjusting rendering parameters based on user movements. The motivation would have been in order to reduce any judder effects and to provide an enhanced visual experience to the user (Kaeser, [0017]).
Guissin teaches provide the plurality of frames to a display engine (an image composition unit 30, Fig.1A) of the graphics processor (a data processor 18, Fig.1A); combine the separate surfaces of the at least some of the second plurality of frames in the display engine (Figs.1A and 2, para. [0010,0022,0055], Guissin discloses a data processor 18 configured to process video data in real-time. In particular, a video image is segmented to generate a foreground component and a background component for separately being rendered. The data processor 18 further comprises an image composition unit to combine the rendered foreground component and the rendered background component into a video output image).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the image processing unit of Patney and Kaeser to include the image composition unit of Guissin. The motivation would have been in order to combine multiple components (after being rendered separately) to generate a single output image for displaying the image.
Regarding claim 10; Patney, Kaeser, and Guissin teach the graphics processing unit of claim 9 as described above. Patney further teaches scheduler logic to schedule groups of instructions (Fig.2, [0032], scheduler unit 220 is configured to track state information related to various tasks and to manage the execution of a plurality of tasks on one or more GPCs 250).
Regarding claim 11; Patney, Kaeser, and Guissin teach the graphics processing unit of claim 10 as described above. Patney further teaches a plurality of arithmetic units coupled to the plurality of register files, wherein the plurality of arithmetic logic units are to perform operations on integer data types ([0052], each core 450 includes an integer arithmetic logic unit. The core 450 is coupled to the register file 420. Thus, the integer arithmetic logic unit is coupled to the register file 420).
Regarding claim 15; Patney, Kaeser, and Guissin teach the graphics processing unit of claim 9 as described above. The limitation of claim 15 is substantially similar to claim 3. Thus, claim 15 is rejected similar to the rejection of claim 3.
Regarding claim 16; Patney, Kaeser, and Guissin teach the graphics processing unit of claim 9 as described above. The limitation of claim 16 is substantially similar to claim 4. Thus, claim 16 is rejected similar to the rejection of claim 4.
Regarding claim 17; Patney teaches a graphics processor, comprising: 
a register file to store information (register file 420, Fig.4); 
a plurality of arithmetic logic units coupled to the register file ([0052], each core 450 includes an integer arithmetic logic unit. The core 450 is coupled to the register file 420. Thus, the integer arithmetic logic unit is coupled to the register file 420); 
a plurality of texture units coupled to the register file (a plurality of texture units 345 is coupled to the SM 340 including the register file 420, Fig.3A, [0041]); and 
a non-transitory storage memory comprising instructions that when executed cause the graphics processor to perform a foveated rendering (abstract, [0021], claim 20, a non-transitory computer readable storage medium storing instructions for rendering images utilizing a foveated rendering algorithm).
Patney does not teach receive a first workload from a virtual reality application when a rate of movement of a user's head exceeds a threshold level, and receive a second workload from the virtual reality application when the rate of movement does not exceed the threshold level; render the first workload, comprising to render, from the first workload, a first plurality of frames having a reduced pixel density in a rendering engine; provide the first plurality of frames to a display engine; thereafter send the first plurality of frames to a display panel; render the second workload, comprising to render, from the second workload, a second plurality of frames in the rendering engine; the rendering engine to render at least some of the second plurality of frames comprises separate surfaces; provide the second plurality of frames to the display engine; combine the separate surfaces of the at least some of the second plurality of frames in the display engine; and thereafter send the second plurality of frames to the display panel.
Kaeser teaches receive a first workload from a virtual reality application when a rate of movement of a user's head exceeds a threshold level ([0002,0005,0010,0018,0025], Kaeser discloses a system and a method for dynamically adjusting rendering parameters based on user movements. In particular, the system dynamically adjusts the level-of detail (LOD) at which a 3D model is being rendered based on viewpoint movement data associated with the user viewing the 3D model such as 3D virtual reality environment via a head-mounted display. The LOD corresponds to an output resolution. Para.[0018], when the user’s head velocity exceeds a velocity threshold, image frames are rendered at a first LOD. When the user’s head movement is below the low velocity threshold, the image frames are rendered at a second LOD which is higher than the first LOD. It is understood that the virtual reality application would generate commands (e.g., a first LOD) to the image processing unit. Then, the image processing unit renders the image frames at the first LOD), and receive a second workload from the virtual reality application when the rate of movement does not exceed the threshold level ([0005,0010,0018], when the user’s head movement is below the low velocity threshold, the image frames are rendered at the second LOD. In other words, the processor would receive the second LOD from the virtual reality application); render the first workload, comprising to render, from the first workload, a first plurality of frames having a reduced pixel density in a rendering engine ([0018], the frames are rendered at the second LOD (lower resolution) when the user’s head movement exceeds the low velocity threshold); thereafter send the first plurality of frames to a display panel ([0028], the rendered 3D model is sent to a display 116 for displaying); render the second workload, comprising to render, from the second workload, a second plurality of frames in the rendering engine ([0005,0010,0018], the image processing unit receives the second LOD for rendering the frames); the rendering engine to render at least some of the second plurality of frames comprises separate surfaces ; and thereafter send the second plurality of frames to the display panel ([0028]).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of rendering images of Patney to include the method of Kaeser of dynamically adjusting rendering parameters based on user movements. The motivation would have been in order to reduce any judder effects and to provide an enhanced visual experience to the user (Kaeser, [0017]). 
Guissin teaches provide the plurality of frames to a display engine (an image composition unit 30, Fig.1A) of the graphics processor (a data processor 18, Fig.1A); combine the separate surfaces of the at least some of the second plurality of frames in the display engine (Figs.1A and 2, para. [0010,0022,0055], Guissin discloses a data processor 18 configured to process video data in real-time. In particular, a video image is segmented to generate a foreground component and a background component for separately being rendered. The data processor 18 further comprises an image composition unit to combine the rendered foreground component and the rendered background component into a video output image).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the image processing unit of Patney and Kaeser to include the image composition unit of Guissin. The motivation would have been in order to combine multiple components (after being rendered separately) to generate a single output image for displaying the image.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patney et al. (US Pub 2017/0263046 A1) in view of Kaeser et al. (US Pub 2016/019423 A1) and Guissin (US Pub 2016/0065864 A1) as applied to claim 17 above; further in view of Watanabe et al. (US Pub 2017/0072305 A1).
Regarding claim 18; Patney, Kaeser, and Guissin teach the graphics processing unit of claim 17 as described above. Patney discloses that the graphic processing unit is to communicate with a head-mounted display comprising the display panel (see Fig.8, [0088], the processor 810 is communicating with a head mounted display comprising a left eye display 822 and a right eye display 824).
Patney, Kaeser, and Guissin do not teach an interface to communicate with a head-mounted display comprising the display panel.
Watanabe teaches an interface (Fig.1, an input/output unit 23) to communicate with a headset (Fig.1, the input/output unit 23 of a game processing apparatus is communicating with an input/output interface I/F unit 13 of a head-mounted device 10. The HMD includes a sensor 12 for detecting a movement of a head of a player. Head movement information is transmitted to the game processing apparatus from the input/output I/F unit 13 of the HMD to the input/output unit 23 of the game processing apparatus).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Patney to include an interface to communicate a game processing apparatus with a head-mount device. The motivation would have been in order to exchange information between the head-mount device and the graphic processing unit. Transmitting the head movement information would enable the player to stay more immersed in the game (Watanabe, [0002]).
Regarding claim 19; Patney, Kaeser, Guissin, and Watanabe teach the graphics processing unit of claim 18 as described above. Patney does not teach the interface is to receive motion tracking information from the headset.
	Watanabe teaches that the interface is to receive motion tracking information from the headset (see the analysis of claim 18 above, Watanabe in [0002], the interface receives head motion information from the sensor 12). 
The motivation is the same as claim 18.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaeser et al. (US Pub 2016/019423 A1) in view of Guissin (US Pub 2016/0065864 A1) as applied to claim 1 above; further in view of Border (US Pub 2016/0116979 A1).
Regarding claim 20; Kaeser and Guissin teach the non-transitory storage medium of claim 1 as discussed above. Kaeser further teaches instructions that when executed cause the graphics processor to receive, in the graphics processor, the first workload from the virtual reality application when the rate of movement of the user's head exceeds the threshold level (see the analysis of claim 1 above).
	Kaeser does not teach the threshold level comprising a processing capability of the graphics processor.
	Border teaches the threshold level comprising a processing capability of the processor ([0530], Border discloses a method of reducing a resolution of an image displayed on a head-mounted display in response to detecting a movement speed of the head-mounted display exceeding a predetermined threshold where a color breakup is predicted to occur (e.g., 3 degrees/sec). Border also states that the color breakup may be reduced by increasing frame rate. However, increasing frame rate in the head-mounted display is limited by either the bandwidth of the processor and associated electronics or by the power required to drive the processor and associated electronics, which translates into battery life ([0528]). Therefore, the predetermined threshold would be associated with the bandwidth of the processor and associated electronics or by the power required to drive the processor and associated electronics. In other words, the predetermined threshold comprises a processing capability of the processor).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Kaeser of dynamically adjusting a level of detail of images when comparing a movement speed of a user’s head with a threshold to include the teaching of Border of adjusting resolution of image displayed on a head-mounted display in response to detecting a .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kaeser et al. (US Pub 2016/019423 A1) in view of Guissin (US Pub 2016/0065864 A1) as applied to claim 1 above; further in view of Bar-Zeev et al. (US Pub 2012/0154277 A1).
Regarding claim 21; Kaeser and Guissin teach the non-transitory storage medium of claim 1 as discussed above. Kaeser does not explicitly teach instructions that when executed cause the graphics processor to render the first plurality of frames only in a foveated region.
	Bar-Zeev teaches instructions that when executed cause the graphics processor to render the first plurality of frames only in a foveated region (Fig.2D, [0049,0050], Bar-Zeev discloses a method of concentrating a processing power of a display device on rendering ONLY an optimized portion (e.g., a bird image 1126) of an image associated with a user’s fovea vision. Other elements in the image are not rendered).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Kaeser of dynamically adjusting a level of detail of an image based on a movement rate of a user’s head to include the method of Bar-Zeev of rendering only a portion of an image associated with a user’s focal region. The motivation would have been in order to reduce processing and energy required for a display (Bar-Zeev, [0031]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Patney et al. (US Pub 2017/0263046 A1) in view of Kaeser et al. (US Pub 2016/0189423 A1) and Guissin (US Pub 2016/0065864 A1) as applied to claim 16 above; further in view of Lim et al. (US Pub 2017/0340969 A1).
Regarding claim 23; Patney, Kaeser, and Guissin teach the graphics processing unit of claim 16 as discussed above. Patney, Kaeser, and Guissin do not teach that the non- transitory storage medium further comprises instructions that when executed cause the at least some of the plurality of graphics processing cores to separately send the first region comprising a foreground surface and the second region comprising a background surface to the display panel, wherein the display panel comprises a head-mounted display having a first buffer to store the foreground surface and a second buffer to store the background surface.
	Lim teaches the non- transitory storage medium further comprises instructions that when executed cause the at least some of the plurality of graphics processing cores to separately send the first region comprising a foreground surface and the second region comprising a background surface to the display panel (Fig.3, [0077], an image processor separately processes a foreground image and a background image; and transmits the foreground image and the background image to a display controller 100), wherein the display panel comprises a head-mounted display having a first buffer to store the foreground surface and a second buffer to store the background surface ([0019,0077], the display panel comprises a head-mounted display having a buffer 120 for separately storing the foreground image and the background image. It is understood that the buffer would comprise a first portion to store the foreground image and a second portion to store the background image).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the system of Patney and Kaeser to include the teaching of Lim of separately processing a foreground image and a background image; and separately storing the foreground image and the background image in a buffer. The motivation would have been in order to increase efficiency of computation (Lim, [0077]).
Claims 24,25 are rejected under 35 U.S.C. 103 as being unpatentable over Patney in view of Kaeser et al. (US Pub 2016/0189423 A1) and Guissin (US Pub 2016/0065864 A1) as applied to claims 9,17 above; further in view of Bar-Zeev et al. (US Pub 2012/0154277 A1).
Regarding claim 24; Patney, Kaeser, and Guissin teach the graphics processing unit of claim 9 as discussed above. 
Patney, Kaeser, and Guissin do not explicitly teach the non-transitory storage medium further comprises instructions that when executed cause the at least some of the plurality of graphics processing cores to render the first plurality of frames only in a foveated region.
	Bar-Zeev teaches instructions that when executed cause the graphics processor to render the first plurality of frames only in a foveated region (Fig.2D, [0049,0050], Bar-Zeev discloses a method of concentrating a processing power of a display device on rendering ONLY an optimized portion (e.g., a bird image 1126) of an image associated with a user’s fovea vision. Other elements in the image are not rendered).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Patney, Kaeser, and Guissin of dynamically adjusting a level of detail of an image based on a movement rate of a user’s head to include the method of Bar-Zeev of rendering only a portion of an image associated with a user’s focal region. The motivation would have been in order to reduce processing and energy required for a display (Bar-Zeev, [0031]).
Regarding claim 25; Patney, Kaeser, and Guissin teach the graphics processor of claim 17 as discussed above. The limitation of claim 25 is substantially similar to claim 24. Thus, claim 25 is rejected under similar analysis as the rejection of claim 24 above.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691     


/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691